JAMES E. JOHNSON                      THE CITY OF NEW YORK                            HANNAH V. FADDIS
Corporation Counsel                                                                            Senior Counsel
                                  LAW DEPARTMENT                                       phone: (212) 356-2486
                                                                                          fax: (212) 356-3509
                                         100 CHURCH STREET                              hfaddis@law.nyc.gov
                                         NEW YORK, N.Y. 10007

                                                                January 31, 2020

VIA ECF
Honorable Sarah L. Cave
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:      Malik Francis v. City of New York, et al.,
                 17-cv-1453 (LAK) (HBP)

Your Honor:

         I am the attorney assigned to represent defendants the City of New York, Lemon,
Pressley, and Calloway in the above-referenced matter. Defendants write to: (1) report the
parties’ agreed-upon protocol for defendants’ anticipated response to Document Request No. 7
of Plaintiff’s Second Supplemental Interrogatories and Document Requests (“Second
Supplemental Requests”); and (2) respectfully request the Court extend the parties’ time to
complete fact discovery in this matter. Plaintiff’s consents to the filing of this letter, and joins in
the latter request.

           I.    Protective Custody Records

       The parties have agreed upon the following protocol for sampling additional DOC
records in further response to plaintiff’s Document Request No. 7 of the Second Supplemental
Requests, and pursuant to the Court’s Orders of January 7, 2020 and January 24, 2020 (ECF No.
87), seeking documents and information pertaining to protective custody determinations as to
non-parties.

              1. Based upon a list of all inmates who were admitted to protective custody at
                 GMDC within six months prior to and six months after April 24, 2016, the
                 defendants will identify 200 random inmates—by selecting each sixth and
                 eleventh name from an alphabetized list.
              2. Based on a review by defendants of the narrative details maintained in the DOC
                 Operations Security and Intelligence Unit (“OSIU”) electronic database regarding
                 the removal from protective custody for the identified inmates, defendants will
                 produce a list of inmates who were “involuntarily” removed from protective
                 custody based upon the issuance of an infraction or other alleged behavioral
                 misconduct during the relevant time period, by March 13, 2020.
              3. Based upon the list of inmates who were “involuntarily” removed from protective
                 custody, defendants will locate the physical protective custody files for each
                 “involuntarily removed” inmate. From those files, defendants will produce the
                 protective custody determination forms for each inmate for any involuntary
                 removal, and any supporting documentation, by June 30, 2020.
        The parties agree that all documents and information to be produced subject to this
protocol will be subject to appropriate relevance, privacy, and privilege objections, and deemed
confidential materials pursuant to the stipulation of confidentiality and protective order in effect
in this action. All identifying information relating to the identified inmates will be redacted to
the final three digits of each book and case number and the individual’s first and last initials,
subject to Plaintiff’s right to request the Court consider permitting disclosure of the names and
identifying information of specific inmates.

        II.      Completion of Fact Discovery

        In accordance with the proposed schedule above, the defendants also respectfully request
that the Court extend the parties’ time to complete fact discovery to July 31, 2020.

       Defendants thank the Court for its consideration.


                                                             Respectfully submitted,


                                                             /s/
                                                             Hannah V. Faddis
                                                             Senior Counsel
                                                             Special Federal Litigation Division

                                    The parties' consent Letter-Motion for an extension of time to
cc:    VIA ECF                      complete discovery (ECF No. 88) is GRANTED. The parties are
       David Shanies, Esq.          directed to complete fact discovery by Friday, July 31, 2020. The
       Attorney for Plaintiff       parties are directed to file a joint status report by Monday, August 3,
                                    2020 listing their deadlines for any anticipated expert discovery and
                                    dispositive motions, and the parties' anticipated trial ready date. The
                                    Clerk of Court is respectfully directed to close ECF No. 88.

                                    SO-ORDERED 2/3/2020




                                               -2-
